t c memo united_states tax_court yakov kobel and anna berkovich petitioners v commissioner of internal revenue respondent docket no filed date yakov kobel and anna berkovich pro sese john d davis for respondent memorandum findings_of_fact and opinion marvel judge respondent determined deficiencies in petitioners’ federal_income_tax of dollar_figure and dollar_figure for and respectively and accuracy-related_penalties under sec_6662 of dollar_figure and dollar_figure for and respectively after concessions the issues for decision are unless otherwise indicated all section references are to the internal_revenue_code code as amended and in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure monetary amounts have been rounded to the nearest dollar the parties stipulated that for petitioners are liable for a deficiency in federal_income_tax of dollar_figure and are not liable for an accuracy-related_penalty under sec_6662 the parties further stipulated that for petitioners are entitled to business_expense deductions incurred by mission trucking of dollar_figure and itemized_deductions subject_to statutory limitations of dollar_figure the parties represented to the court at trial that these are the only deductions to which petitioners are entitled for on brief however petitioners contend that they are entitled to additional deductions for stipulations are generally treated as conclusive admissions see rule e we may disregard stipulations where justice so requires if the evidence contrary to the stipulation is substantial or the stipulation is clearly contrary to the facts disclosed by the record see 577_f2d_1206 5th cir 93_tc_181 66_tc_312 petitioners however have not produced any credible_evidence showing that these stipulations are erroneous accordingly we will not disregard the stipulations respondent concedes that for dollar_figure of the deposits into petitioners’ bank accounts was nontaxable included in this amount are dollar_figure that respondent concedes petitioners borrowed from oresiya gurzy and dollar_figure that respondent concedes petitioners borrowed from vasiliy kobel respondent further concedes that in calculating petitioners’ deficiency he erroneously included dollar_figure of petitioners’ income reported on schedule e supplemental income and loss which he had twice reclassified as income reported on schedule c profit or loss from business in the notice_of_deficiency these concessions total dollar_figure and are the concessions to which respondent refers in his opening brief continued whether petitioners had unreported income of dollar_figure for and whether petitioners are liable for accuracy-related_penalties under sec_6662 for findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts is incorporated herein by this reference petitioners who are married resided in oregon when they petitioned this court i mission trucking in yakov kobel started a trucking business named mission trucking which during he treated as an unincorporated business mission trucking rented trucks to individuals mission trucking also charged fees for training continued as discussed infra respondent determined that dollar_figure in unreported taxable deposits was deposited into petitioners’ bank accounts thus after respondent’s concession of dollar_figure dollar_figure remains at issue although the parties stipulated that mission trucking was an incorporated entity petitioners have not argued that mission trucking operated as a separate taxable entity or that it reported its income and expenses on separately filed returns moreover petitioners reported mission trucking’s income and expenses on schedule e of their joint form_1040 u s individual_income_tax_return return which respondent reclassified as schedule c income and expenses in the notice_of_deficiency accordingly we find that for petitioners treated mission trucking as an unincorporated business and we disregard the stipulation as inconsistent with the preponderance of credible_evidence in the record see cal-maine foods inc v commissioner t c pincite prospective applicants for commercial driver’s license cdl tests in its trucks the immigrant refugee community organization irco is an organization that assists and provides resources to immigrants and refugees new to the united_states irco oversees an employment support program irco employment program the purpose of this program is to help new immigrants obtain employment during the years at issue mission trucking rented trucks to individuals enrolled in the irco employment program mission trucking provided receipts to irco and received payments from irco irco made at least payments by check to mission trucking and or mr kobel during including payments of dollar_figure each and payments of dollar_figure each the memo line on many of the irco checks states that the checks were for cdl training for various persons as of date mr kobel owned three vehicles during mission trucking had a checking account with an account number ending in mission trucking account with u s bank ii ms berkovich’s childcare business during anna berkovich ran a childcare business ms berkovich had her own bank account with an account number ending in ms berkovich’s account with bank of the west iii petitioners’ real_estate activities during mr kobel began building two homes on date petitioners sold the property pincite se 136th avenue in portland oregon 136th avenue property the final settlement statement issued to ms berkovich who is listed as the seller states that the following payments among others were made at closing payee oresiya gurzy alena fabrenchuk anna berkovich violeta koval yana berkovich konstantin berkovich lena romenska mariya ziryada david sheshelnitsky amount dollar_figure big_number big_number big_number big_number big_number big_number big_number iv petitioners’ tax reporting on their return petitioners reported gross_income of dollar_figure petitioners reported gross_receipts of dollar_figure and net profit of dollar_figure from ms berkovich’s childcare business on a schedule c attached to their return petitioners reported rents received of dollar_figure total expenses of dollar_figure and total rental income of dollar_figure from mr kobel’s truck rental business on a schedule e attached to their petitioners reported gross_income of dollar_figure farm expenses of dollar_figure and net farm profit of dollar_figure on a schedule f profit or loss from farming attached to their return v respondent’s bank_deposits analysis respondent conducted an analysis of the deposits into the mission trucking account and ms berkovich’s account respondent’s bank_deposits analysis showed that dollar_figure in taxable deposits including dollar_figure in cash was deposited into the mission trucking account and dollar_figure in taxable deposits including dollar_figure in cash was deposited into ms berkovich’s account the copy of respondent’s bank_deposits analysis that is in the record indicates that dollar_figure was deposited into ms berkovich’s account however the parties stipulated that dollar_figure was deposited into the account we find in accordance with the stipulation opinion i unreported schedule c income a burden_of_proof generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is improper rule a 290_us_111 however if a taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability for any_tax imposed by subtitle a or b of the code and satisfies the requirements of sec_7491 the burden_of_proof on any such issue shifts to the commissioner sec_7491 sec_7491 requires a taxpayer to demonstrate that he or she complied with requirements under the code to substantiate any item maintained all records required under the code and cooperated with reasonable requests by the secretary for witnesses information documents ‘credible evidence is the quality of evidence which after critical analysis the court would find sufficient upon which to base a decision on the issue if no contrary evidence were submitted without regard to the judicial presumption of irs correctness ’ 116_tc_438 quoting h_r conf rept no pincite 1998_3_cb_747 the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 meetings and interviews see also 116_tc_438 the u s court_of_appeals for the ninth circuit to which an appeal in this case would lie absent a stipulation to the contrary see sec_7482 has held that for the presumption of correctness to attach to the notice_of_deficiency in unreported income cases the commissioner must establish some evidentiary foundation connecting the taxpayer with the income-producing activity see 596_f2d_358 9th cir rev’g 67_tc_672 or demonstrating that the taxpayer actually received unreported income see 680_f2d_1268 9th cir if the commissioner introduces some evidence that the taxpayer received unreported income the burden shifts to the taxpayer who must establish by a preponderance_of_the_evidence that the unreported income adjustment was arbitrary or erroneous see 181_f3d_1002 9th cir aff’g tcmemo_1997_97 petitioners operated and earned_income from two businesses during mission trucking and ms berkovich’s childcare business and respondent’s bank_deposits analysis shows that petitioners received income that they did not report on their return respondent therefore introduced evidence that petitioners had income-producing activities during see weimerskirch v commissioner f 2d pincite and that petitioners actually received unreported income see edwards v commissioner f 2d pincite1 accordingly petitioners bear the burden of proving that respondent’s determination is incorrect unless they demonstrate that the burden_of_proof should shift to respondent under sec_7491 however the record shows that petitioners did not meet the requirements of sec_7491 accordingly the burden_of_proof remains on them b bank_deposits method gross_income includes all income from whatever source derived sec_61 a taxpayer must maintain books_and_records establishing the amount of his or her gross_income sec_6001 if a taxpayer fails to maintain and produce the required books_and_records the commissioner may determine the taxpayer’s income by any method that clearly reflects income see sec_446 92_tc_661 sec_1_446-1 income_tax regs the commissioner’s reconstruction_of_income need only be reasonable in light of all surrounding facts and circumstances petzoldt v commissioner t c pincite petitioners failed to produce business records for mission trucking and ms berkovich’s childcare business accordingly respondent did not err in reconstructing petitioners’ income the bank_deposits method is a permissible method of reconstructing income see 102_tc_632 see also kudo v commissioner tcmemo_1998_404 76_tcm_817 aff’d 11_fedappx_864 9th cir bank_deposits constitute prima facie evidence of income see 87_tc_74 the commissioner need not show the likely source of a deposit treated as income but the commissioner must take into account any nontaxable source or deductible expense of which he has knowledge in reconstructing income using the bank_deposits method clayton v commissioner t c pincite however the commissioner need not follow any leads suggesting that a taxpayer has deductible expenses 96_tc_858 aff’d 959_f2d_16 2d cir after the commissioner reconstructs a taxpayer’s income and determines a deficiency the taxpayer bears the burden of proving that the bank_deposits analysis is unfair or inaccurate see clayton v commissioner t c pincite dileo v commissioner t c pincite the taxpayer must prove that the reconstruction is in error and may do so in whole or in part by proving that a deposit is not taxable see clayton v commissioner t c pincite c whether respondent’s bank_deposits analysis is inaccurate petitioners contend that respondent’s bank_deposits analysis is inaccurate because it includes in petitioners’ income amounts that mr kobel borrowed to build a home on the 136th avenue property in petitioners’ witnesses a vickie sjoblom vickie sjoblom an employee of lawyer’s title co testified that it was her understanding at the time that the amounts listed in the final settlement statement for the sale of the home on the 136th avenue property in were for the repayment of amounts that petitioners had borrowed from private parties or for various construction costs but ms sjoblom also testified that she followed ms berkovich’s written instructions and that she did not know which payments were for loans and which payments were for construction costs b mr kobel mr kobel testified that various family members and friends lent him money to finance the construction of a home on the 136th avenue property he specifically testified that in konstantin berkovich his brother-in- law lent him dollar_figure alena fabrenchuk his sister lent him dollar_figure and david sheshelnitsky a friend lent him dollar_figure none of these people testified at trial mr kobel’s testimony repeatedly contradicted credible_evidence in the record for example mr kobel testified that mission trucking did not provide cdl training services however mission trucking received multiple checks from irco with memo lines stating that the checks were for cdl training and the record generally shows that mission trucking provided cdl training services accordingly we do not find mr kobel’s testimony to be credible c violeta koval violeta koval is mr kobel’s younger sister ms koval was a student in ms koval testified that she lent mr kobel dollar_figure in however ms koval signed an affidavit on date stating that she lent mr kobel dollar_figure in at trial she could not recall how much she withdrew from because ms fabrenchuk was needed to serve as an interpreter in this case respondent waived his objection to an affidavit she signed on date stating that she lent mr kobel dollar_figure in we do not however find ms fabrenchuk’s affidavit to be convincing because it contradicts mr kobel’s previous statements as testified to by special_agent james nix that he did not use family loans to build the home on the 136th avenue property see infra part i c her bank account to lend to mr kobel when she withdrew the money from her bank account how many withdrawals she made from her bank account or for what purpose mr kobel needed the funds that she allegedly lent him accordingly we do not find ms koval’s testimony to be credible d oresiya gurzy oresiya gurzy is mr kobel’s sister ms gurzy signed an affidavit on date stating that she lent mr kobel dollar_figure in however respondent has since conceded that ms gurzy lent mr kobel dollar_figure in e mariya ziryada mariya ziryada is mr kobel’s sister ms ziryada testified that she lent him dollar_figure in three installments in and that he repaid her in however ms ziryada signed an affidavit on date stating that she lent mr kobel dollar_figure in and that he repaid her dollar_figure accordingly we do not find ms ziryada’s testimony to be credible f lena romenska lena romenska is mr kobel’s sister ms romenska testified that she lent him dollar_figure during july or date and that he repaid her dollar_figure we do not the affidavit that ms gurzy signed stated that the amount of the loan was dollar_figure but respondent conceded on brief that the amount was dollar_figure we find in accordance with respondent’s concession however find ms romenska’s testimony to be convincing because it contradicts mr kobel’s previous statements as testified to by special_agent nix that he did not use family loans to build the home on the 136th avenue property see infra part i c g anna kobel anna kobel is mr kobel’s mother ms kobel testified that she lent him dollar_figure by check in and that the dollar_figure was the proceeds of a tax_refund however the only dollar_figure check deposited into petitioners’ checking accounts is a check dated date from anna and vasiliy kobel’s bank account and respondent has already conceded that vasiliy kobel gave or lent mr kobel dollar_figure in h ms berkovich ms berkovich testified that she borrowed dollar_figure from a friend of hers luba frunza and that she gave the dollar_figure to mr kobel to finance the construction of the home on the 136th avenue property however ms berkovich also signed an affidavit on date stating that she lent dollar_figure to mr kobel in ms berkovich did not testify regarding the dollar_figure she purportedly lent mr kobel in or how she obtained such funds accordingly we do not find ms berkovich’s testimony to be credible respondent’s witness special_agent nix testified that when he first interviewed mr kobel on date mr kobel denied receiving loans for building and selling homes special_agent nix further testified that when he interviewed mr kobel a second time in date mr kobel said that his sisters would give him money if he needed it but that he was unsure whether they had given him any we find special_agent nix’s testimony to be credible mr kobel’s prior statements are admissible as admissions by a party opponent see fed r evid d a we therefore find that mr kobel did not receive loans from family members or friends in in amounts greater than respondent allowed d reported income erroneously included as noted petitioners reported gross_income of dollar_figure on a schedule f attached to their return the unreported income adjustment in the notice_of_deficiency fails to account for this reported amount we therefore find that respondent failed to adjust his calculation of petitioners’ unreported schedule c income to take into account dollar_figure of income that petitioners reported on schedule f although respondent represented at trial that he would address this issue on brief he failed to do so see rule sec_123 and b e 117_tc_183 n ii accuracy-related_penalty under sec_6662 sec_6662 and b and authorizes the commissioner to impose a penalty on an underpayment_of_tax that is attributable to among other things negligence or disregard of rules or regulations or any substantial_understatement_of_income_tax only one sec_6662 accuracy-related_penalty may be imposed with respect to any given portion of an underpayment 132_tc_161 aff’d 408_fedappx_908 6th cir sec_1_6662-2 income_tax regs the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and the term disregard includes any careless reckless or intentional disregard sec_6662 sec_1 b and income_tax regs ‘negligence’ also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs disregard of rules or regulations is ‘careless’ if the taxpayer does not exercise reasonable diligence to determine the correctness of a return position and is ‘reckless’ if the taxpayer makes little or no effort to determine whether a rule_or_regulation exists under circumstances which demonstrate a substantial deviation from the standard of conduct that a reasonable person would observe sec_1_6662-3 income_tax regs see also 85_tc_934 an understatement means the excess of the amount of the tax required to be shown on the return over the amount of the tax imposed which is shown on the return reduced by any rebate sec_6662 an understatement of income_tax is substantial in the case of an individual if the amount of the understatement for the taxable_year exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 the accuracy-related_penalty does not apply with respect to any portion of the underpayment for which the taxpayer shows that there was reasonable_cause and that he or she acted in good_faith sec_6664 the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all of the pertinent facts and circumstances see sec_1_6664-4 income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer id the commissioner bears the burden of production with respect to the taxpayer’s liability for the sec_6662 penalty and must produce sufficient evidence indicating that it is appropriate to impose the penalty see sec_7491 higbee v commissioner t c pincite once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect or that the taxpayer had reasonable_cause or substantial_authority for the position see higbee v commissioner t c pincite we have found that petitioners failed to report some of their income on their federal_income_tax return the evidence shows that the resulting underpayment of petitioners’ federal_income_tax is the product of petitioners’ negligence and disregard of rules and regulations respondent has therefore met his burden of producing evidence showing that a sec_6662 penalty for an underpayment_of_tax attributable to negligence or disregard of rules or regulations is appropriate with respect to the portion of the underpayment resulting from petitioners’ unreported income however respondent has not produced any evidence showing that petitioners were negligent in claiming deductions greater than the amounts stipulated by the parties see 561_f3d_1140 n 10th cir stipulation of unreported income failed to satisfy commissioner’s burden of production with respect to negligence_penalty under sec_6662 indeed because the parties resolved the deduction issues by stipulation none of petitioners’ records with respect to the claimed deductions were introduced at trial and respondent failed to solicit testimony regarding the state of those records respondent even objected to testimony that mr kobel offered regarding petitioners’ expenses on the theory that the testimony was irrelevant because the deduction issues were fully resolved by stipulation respondent has therefore not met his burden of producing evidence showing that a sec_6662 penalty for an underpayment_of_tax attributable to negligence or disregard of rules or regulations is appropriate with respect to the portion of the underpayment resulting from petitioners’ erroneously claimed deductions petitioners contend that they acted with reasonable_cause and in good_faith with respect to the underpayment attributable to their failure to accurately report their income because they relied on an experienced tax_return_preparer reliance on a tax professional demonstrates reasonable_cause when a taxpayer selects a competent tax adviser supplies the adviser with all relevant information and relies in good_faith on the adviser’s professional judgment see 115_tc_43 aff’d 299_f3d_221 3d cir petitioners have not produced any credible_evidence showing that they selected a competent tax_return_preparer or supplied accurate information to their tax_return_preparer accordingly petitioners are liable for a sec_6662 penalty for an underpayment_of_tax attributable to negligence or disregard of rules or regulations with respect to the portion of the underpayment attributable to their unreported income see id alternatively to the extent that the rule_155_computations show that the understatement of income_tax exceeds the greater of of the tax required to be shown on the return or dollar_figure see sec_6662 respondent has met his burden of producing evidence showing that a sec_6662 penalty for an underpayment_of_tax attributable to a substantial_understatement_of_income_tax is appropriate petitioners have not produced any credible_evidence that they acted with reasonable_cause and in good_faith with respect to the underpayment accordingly petitioners would then be liable for a sec_6662 penalty for an underpayment_of_tax attributable to a substantial_understatement_of_income_tax however as noted petitioners will be liable for only one sec_6662 penalty with respect to any portion of the underpayment_of_tax we have considered the parties’ remaining arguments and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
